Allowable Subject Matter

Claims 2-21 are allowed.
Best U.S. reference: 
Carlson, US Pub No: 20110015968 A1 teaches : A reporting system for transmission broadcast media automatically monitors content distribution by media outlets and their delivery model, and identifies content and locates corresponding royalty arrangements and rights holders. Accordingly, royalty transactions can be minimized as superior rights holders can be directly compensated based on distribution models, private royalty agreements and statutory considerations. IN some embodiments superior rights holders such as a publisher can be compensated directly forgoing compensating intermediaries or inferior rights holders or performing rights organizations. Thus, the disclosed arrangements can calculate compensation amounts superior rights holder and a deduction amount for the compensation due to the inferior rights holder. Payment instructions for the payment amount to the superior rights holder are accordingly issued, and the payment instructions are reported to the inferior rights holder as well as the artist of a work in the content usage. 
Steelberg, US Pub No: 20070162926 A1 teaches: Systems and methods are described for forecasting media play on a broadcast station. The technique involves collecting media play data from a broadcast station for a period just ended. The collected media play data is used to update historical media play data for the broadcast station. The updated historical media play data is then used to forecast spot inventory for the broadcast station for a next time period. 
Gadoury et al, US Pub No: 2012016289 A1 teaches: There is disclosed a system and method for real time server side per stream insertion of strategic media and per-stream delivery. In one aspect of the invention the system comprises a media server for modifying a plurality of live media sub-streams based upon the categorizations of a group of connected media clients. In a further aspect of the invention, the live source media sub-streams are modified by overlaying delimited media content segments within the plurality of sub-streams with media assets, inserting media assets into the plurality of sub-streams, removing one or more of the media content segments from the sub-streams, and adjusting encoded markers within the plurality of sub-streams to compensate for the modifications. 
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination. Independent claims 2 and 20-21 recite the limitations  of:: Attorney Docket No. JELLP0072:  receive via the communication interface a selection of a broadcast media ad network and a set of parameters including one or both of a goal and a constraint associated with an advertising campaign; provide an interface for directly uploading an ad creative associated with the ad campaign to be played on a plurality of real-time media-delivery appliances each in a corresponding one of a plurality of broadcast stations, wherein each real-time media-delivery appliance in the plurality of real-time media-delivery appliances comprises: an audio codec; a capability to directly play the ad creative via a radio broadcast station mixer; and a capability to directly monitor output in-band of the radio broadcast mixer; determine based at least in part on said selection and said set of parameters an advertising proposal, the advertising proposal including an identification of a set of broadcasters associated with the selected broadcast media ad network and for each a corresponding advertising plan portion of the advertising proposal; and cause information representing the advertising proposal to be displayed at a node from which said selection and set of parameters were received

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Th 8-6pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf  can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682